Relator's first purchase of school land was canceled by the Commissioner for alleged abandonment, whereupon relator, instead of demanding a reinstatement and insisting upon his contract, voluntarily made a second application and received a second award which is in full force. He now asks us to compel the Commissioner to reinstate the former sale. It is quite plain that this can not be done. When relator entered into a new contract of purchase he acquiesced in the cancellation of the old and abandoned his claim under that. The Commissioner has no authority to destroy the rights of the State which thus arose.
Mandamus refused.